IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,945-01


                         EX PARTE ADAM ADEL HAYEK, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 08-1623-K26A IN THE 26TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his guilty plea was involuntary. The State agrees that Applicant is

entitled to relief, and the trial court has entered findings of fact and conclusions of law

recommending that relief be granted. This Court has made an independent review of the record and

holds that Applicant’s guilty plea was not voluntary. Brady v. United States, 397 U.S. 742, 748
                                                                                                   2

(1970); Ex parte Burton, 623 S.W.2d 418, 419 (Tex. Crim. App. 1981); TEX . CODE CRIM . PROC. art.

26.13(b).

       Relief is granted. The judgment in Cause No. 08-1623-K26 in the 26th District Court of

Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 22, 2015
Do not publish